19-22721-rdd        Doc 46       Filed 09/30/19       Entered 09/30/19 19:40:01    Main Document
                                                     Pg 1 of 29


Teitelbaum Law Group LLC
Attorneys for Stack’s-Bowers Numismatics, LLC
d/b/a Stacks Bowers Galleries                              Hearing Date: October 7, 2019
1 Barker Avenue                                            Hearing Time: 10:00 a.m.
White Plains, New York 10610                               Objection Deadline: September 30, 2019
Tel. 914.437.7670
E. Mail jteitelbaum@tblawllp.com
Jay Teitelbaum, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------
In re:                                                 :   Chapter 11
                                                       :   Case No: 19-22721(RDD)
HAMPSTEAD GLOBAL, LLC,                                 :
                  Debtor                               :
------------------------------------------------------

       OBJECTION AND MEMORANDUM OF LAW IN OPPOSITION TO DEBTORS’
       MOTION FOR AN ORDER FINDING STACK’S- BOWERS NUMISMATICS IN
                               CONTEMPT


          1.      Stacks-Bowers Numismatics, LLC, d/b/a Stack’s Bowers Galleries (“Stacks”), by

    its undersigned counsel Teitelbaum Law Group LLC, and upon the accompanying declarations

    of Jay Teitelbaum (the “Teitelbaum Decl.”) and Richard Spencer (the “Spencer Decl.”), for its

    objection to the Debtor’s motion for an order pursuant to Sections 105 and 362(k) of Title 11 of

    the United States Bankruptcy Code (the “Bankruptcy Code”) and Bankruptcy Rule 9020 (ECF

    Docket No. 41) (the “Motion”), as supplemented by the Debtor’s Supplemental Memorandum

    of Law (ECF Docket No. 44) (the “Supplemental Memo”)1 finding Stacks in contempt for

    violating the automatic stay in connection with the commencement of an action captioned


1
  Although captioned as a supplemental memorandum of law, there is not a single case or other
legal authority set forth in the Supplemental Memo. The Supplemental Memo is a procedurally
improper, unsworn statement of alleged facts signed by counsel and should not be considered by
the Court. However, as the statements in the Supplemental Memo are so blatantly false and
inflammatory, in the event that the Court should consider the pleading, Stacks has addressed the
baseless, false and misleading allegations and conclusions set forth therein in its objection and in
the accompanying declarations of Richard Spencer and Jay Teitelbaum.
19-22721-rdd        Doc 46     Filed 09/30/19    Entered 09/30/19 19:40:01        Main Document
                                                Pg 2 of 29


    Stacks-Bowers Numismatics, LLC v. Adam Michael Perzow, a/k/a Adam Perzow, an Individual

    and DOES 1 through 10, Inclusive, Case No. 19SM CV00875 in the Superior Court of the State

    of California, County of Los Angeles (the “Action”).

                                           Preliminary Statement

           2.     This case is Mr. Perzow’s redux of In re Heath Global, Inc., Case No. 12-10511.

    This case is a two party dispute concerning a single asset over which Mr. Perzow will litigate

    for the sake of delay and without regard for the outcome to try to preserve value himself.

           3.     The predicate for the Action against Mr. Perzow is that he (i) knowingly and

    intentionally misrepresented facts to Stacks to induce Stacks to enter into the PSA; (ii) had no

    intention of Hampstead honoring the terms of the PSA; and (iii) caused Hampstead to breach

    the PSA. The claims asserted are only against Mr. Perzow for fraud based upon his tortious

    conduct. There are no claims against the Debtor or property of the estate or for breach of the

    PSA.

           4.     The Debtor has filed a series of false and misleading pleadings, starting with the

    Petition and ending with the Supplemental Memo, to conceal the fact that this entire case was

    filed in bad faith.2 The Motion is nothing more than an attempt to strong arm Stacks into

    consenting to the terms of an otherwise unconfirmable plan filed by the Debtor on August 8,

    2019 (ECF Docket No. 36) (the “Plan”).



2
  The Debtor also filed a motion to extend the exclusive period as ECF Docket No. 45, which
Stacks will separately address. However, the Court should be aware that prior to the filing of the
ECF 45, in response to a question from Debtor’s counsel as to whether Stacks would consent to
an extension of exclusivity, Jay Teitelbaum, responded yes and believed that he would be
receiving a proposed stipulation. Rather, it appears Mr. Perzow and his counsel determined to
file another unnecessary, false, and inflammatory pleading. Given the Debtor’s decision to
proceed via litigation, Stacks intends to oppose the motion on the ground that the Debtor’s plan
is to modify the PSA and such a plan cannot be confirmed. The Debtor has provided no proof
and cannot meet its burden under §1121(e) (3) (A).

                                                   2
19-22721-rdd     Doc 46     Filed 09/30/19    Entered 09/30/19 19:40:01         Main Document
                                             Pg 3 of 29


       5.      The premise of the Motion is that, as a matter of law, the fact that Mr. Perzow is

 the principal of the Debtor means the automatic stay applies to him and the Action.           The

 Motion is contrary to the express language of Bankruptcy Code §362(a) and the case law

 including Queenie, Ltd. v. Nygard Int'l, 321 F.3d 282, 287 (2d Cir. 2003).

       6.      The automatic stay, as a matter of law, does not encompass actions against non-

 bankrupt parties; but may be extended by the Court to apply to actions against third parties

 following a fact sensitive inquiry and a finding of unusual circumstances. Teachers Ins. &

 Annuity Assn of Am. v. Butler, 803 F.2d 61, 65 (2d Cir. 1986); Marcelino v. Mon Cher 57 Inc.,

 2019 U.S. Dist Lexis 100176 *6-8 (S.D.N.Y. 2019); N.J. Carpenters Health Fund v. Royal

 Bank of Scot. Grp., PLC, 564 B.R. 192, 195 (S.D.N.Y. 2016); DeSouza v. Plusfunds Group,

 Inc., 2006 U.S. Dist. LEXIS 53392 at **5-6 (S.D.N.Y. 2006).

       7.      The Debtor has failed to meet its burden of proof on the motion. Marcelino v.

 Mon Cher 57 Inc., 2019 U.S. Dist Lexis 100176 *6-8 (S.D.N.Y. 2019)The only affidavit or

 form of evidence in support of the Motion is the affidavit of counsel attaching documents. The

 Debtor has submitted no evidence in support of the Motion that the Debtor has a viable Chapter

 11 case, let alone proof of unusual circumstances sufficient to support the extraordinary relief of

 extending the automatic stay to Mr. Perzow and the Action. DeSouza v. Plusfunds Group, Inc.,

 2006 U.S. Dist. LEXIS 53392 at **5-6 (S.D.N.Y. 2006).

       8.      On the other hand, the record of this case demonstrates Mr. Perzow is wholly

 irrelevant, if not detrimental, to this reorganization - - assuming arguendo that there is even

 anything to reorganize.




                                                 3
19-22721-rdd       Doc 46    Filed 09/30/19    Entered 09/30/19 19:40:01         Main Document
                                              Pg 4 of 29


       9.        Based upon the record before this Court, the Debtor has no operating business, no

 revenue, and since April 2018 has been unable to raise even $1 to make the second payment due

 under the PSA.

       10.       This case was filed for one reason only- - to stop Stacks from enforcing its rights

 under the PSA so that Mr. Perzow can try to preserve the Domain Name for his benefit as an

 equity owner.

       11.       If the Domain Name is worth $5 Million or more as alleged by Mr. Perzow, it can

 be readily sold by an auctioneer or trustee to pay all creditors in full, pay a dividend to equity

 and the case can be closed. There is no need for Mr. Perzow or his penchant for litigation.

       12.       There is no legal or factual basis to conclude that the Action was commenced or

 prosecuted in bad faith, with malice or willful disregard for the automatic stay.

       13.       The Motion, like this case, was filed in bad faith, without any supporting

 evidence, and for an improper purpose. The Motion should be denied

                                      Statement of Facts of the Case

       14.       The Debtor and Stacks entered into a certain Purchase and Sale Agreement, dated

 as of April 30, 2018 (the “PSA”).

       15.       The Debtor, Stacks and Greenberg & Lieberman, as Escrow Agent, entered into a

 certain Escrow Agreement, dated as of May 1, 2018 (the “Escrow Agreement”).

       16.       The Effective Date of the PSA was April 30, 2018 (PSA page 1).

       17.       The Debtor was to pay the Purchase Price of $___ as follows: (i) an “Initial

 Payment” of $___ 5 business days after the Effective Date (PSA §2(a)); (ii) payment of $___

 ten months after the Effective Date; $___ thirteen months after the Effective Date; $___ sixteen




                                                  4
19-22721-rdd        Doc 46     Filed 09/30/19    Entered 09/30/19 19:40:01       Main Document
                                                Pg 5 of 29


    months after the Effective Date; and $____twenty five months after the Effective Date (PSA

    §2(b)). 3

           18.    Debtor delivered only the Initial Payment under the PSA4. (341 Meeting @ 7

    minutes 53 seconds and 8 minutes 40 seconds).

           19.    Following receipt of the Initial Payment, Movant caused the registration of the

    Domain Name to be transferred to the Escrow Agent pursuant to the terms of the Escrow

    Agreement and, as of the Petition Date, the Domain Name was held by the Escrow Agent

    pursuant to the Escrow Agreement. (341 Meeting @ 9 minutes 20 seconds).

           20.    Section 3 of the PSA specifically provides:

           “For the avoidance of doubt, only upon the payment in full of the Purchase
           Price in accordance with Section 2, will the registration of the Domain Name (as
           well as all Intellectual Property rights associated with the Domain Name) be
           transferred to and registered in the name of the Buyer, concurrently by such
           action, all right, title and interest of any kind associated with the Domain Name,
           including but not limited to all intellectual property rights, and all trademark
           rights, to the extent such rights exist, shall automatically pass to the Buyer.”

(Emphasis added)

           21.    PSA Section 7(iii) provides in pertinent part:

            “For the avoidance of doubt, except for the use rights described in Section 5,
           the Buyer shall have no ownership or other interest in the Domain Name until
           the Purchase Price is paid in full.”

(Emphasis added)

           22.    The Debtor started this case with a false and misleading petition and schedules

    which misstated the nature and amount of Stacks claim and which attempted to conceal the fact


3
  Dollar amounts have been redacted in accordance with consent order entered as ECF Docket
No. 39.
4
  At the 341 Meeting of the Debtor held on April 24, 2019(the “341 Meeting”), Mr. Perzow
testified on behalf of the Debtor. There is no transcript of the 341 Meeting. Movant obtained
from the U.S. Trustee an audio recording of the meeting and references to “341 Meeting @ __
minutes __ seconds” are to Mr. Perzow’s testimony at the 341 Meeting.

                                                    5
19-22721-rdd     Doc 46     Filed 09/30/19    Entered 09/30/19 19:40:01        Main Document
                                             Pg 6 of 29


 that this was a single asset two party dispute between Stacks and the Debtor over the Domain

 Name. The Debtor continues to file false, baseless and inflammatory pleadings.

       23.     The Debtor’s Schedule A lists the $300,000 Initial Payment to Stacks under the

 PSA as a Deposit and asset of the Debtor. Pursuant to the express terms of the PSA, including

 §§ 2 and 12, the Initial Payment was a non-refundable payment of the Purchase.               The

 Scheduling of the Initial Payment as anything other than that put the entire PSA at issue in this

 case. A copy of the ECF Docket No. 9 is attached to the Teitelbaum Decl. as Exhibit A.

       24.     The Debtor’s petition and Schedule F identifies Stacks claim as a $1.3 million

 balance on an unsecured loan. (Teitelbaum Decl., Exhibit A). As of the Petition Date, the

 balance due to Stacks was calculated by simple subtraction (the Purchase Price less the Initial

 Payment). The balance due was $1.4 million. The Debtor falsely scheduled the amount as $1.3

 Million and then repeatedly tried to defend that amount at the 341 Meeting thereby putting the

 entire PSA at issue. (341 Meeting @ 10 minutes 3 seconds and 19 minutes 6 seconds). Stacks

 has filed a proof of claim in the amount of $1.4 Million.

       25.     In addition, there is no legal or factual basis for the contention that the amount

 due to Stacks is an unsecured loan balance. At the 341 Meeting, Mr. Perzow testified that there

 was no promissory note between the Debtor and Stacks and that the only documents evidencing

 the transaction between Stacks and the Debtor are the PSA and Escrow Agreement. (341

 Meeting 9 minutes 6 seconds). Nowhere in the PSA or the Escrow Agreement is the amount due

 to Stacks identified as anything but the Purchase Price for the Domain Name. No funds were

 loaned to the Debtor.

       26.     The Debtor’s Schedule A/B (Teitelbaum Decl., Exhibit A) identifies the Domain

 Name as an asset owned by the Debtor and that the value of the Domain Name with another



                                                 6
19-22721-rdd     Doc 46     Filed 09/30/19    Entered 09/30/19 19:40:01          Main Document
                                             Pg 7 of 29


 domain name identified as www.rarex.com is $5 million or more. Mr. Perzow testified at the

 341 Meeting that the Debtor does not have an appraisal or any basis for such a valuation, that

 the majority of the value is attributable to the Domain Name and that the rarex.com domain

 name was purchased from Mr. Gati in December 2018 for $15,000.00 (341 Meeting @ 18

 minutes 20 seconds).

       27.     Moreover, despite the express language in the PSA that the Debtor has no

 ownership or registration rights or interests in the Domain Name, Mr. Perzow repeatedly

 testified at the 341 Meeting that the Debtor was the owner of the Domain Name. (341 Meeting

 @ 7 minutes 17 seconds and 20 minutes 50 seconds). Once again the terms and conditions of

 the PSA were put into issue by Mr. Perzow’s false and baseless claims.

       28.     The Debtor’s Schedule D identifies Latin Lending Group as a secured creditor

 with an alleged claim in the amount of $20,000 secured by the rarex.com domain name. Upon

 information and belief, Latin Lending is Mr. Gati. The scheduled value of rarex.com is One

 Thousand Five Hundred Dollars ($1,500.00). It strains credulity to argue that rarex.com has any

 value to this estate or any relevance to the administration of this bankruptcy case.

       29.     The Debtor’s Statement of 20 Largest Creditors (ECF Docket No. 2) (Teitelbaum

 Decl., Exhibit B) identifies 18 creditors in total, including (i) Stacks at the incorrect amount of

 $1.3 Million, (ii) Josh Perzow at $180,000, (iii) Barbara Etinson at $150,000, (iv) Ari Gati at

 $105,000, and (v) 13 others with claims ranging from $5,750 to $10.00 and aggregating

 approximately $13,000. The Debtor’s statements, schedules and Mr. Perzow’s 1007 Affidavit

 fail to identify Josh Perzow and Barbara Etinson, as the bother and mother of Adam Perzow. In

 fact, when questioned by the U.S. Trustee about the Etinson claim, Mr. Perzow did not identify

 Ms. Etinson as his mother. It was only upon further examination by counsel to Stacks that this



                                                 7
19-22721-rdd    Doc 46     Filed 09/30/19    Entered 09/30/19 19:40:01        Main Document
                                            Pg 8 of 29


 relationship was disclosed. (341 Meeting @ 15 minutes 29 seconds and 29 minutes 15 seconds).

 Josh Perzow and Barbara Etinson are statutory insiders of the Debtor. (Bankruptcy Code

 §101(31) (B) (vi)). Pursuant to the specific instructions on Official Form 204, these claims

 should not have been included in the list of 20 Largest Creditors. It is clear that the Debtor

 included these insider and friendly claims to give the appearance of other significant creditors

 being impacted by the case.

       30.     Moreover, at the 341 Meeting, Mr. Perzow testified that the amounts scheduled as

 due to Josh Perzow and Barbara Etinson (i) were allegedly advanced to the Debtor at the time of

 the start-up of the Debtor in February 2018 (341 Meeting Recording @ 17 minutes 43 seconds);

 (ii) are not evidenced by any promissory note or other writing (341 Meeting @ 28 minutes 25

 seconds and 29 minutes 15 seconds); (iii) are not subject to any stated maturity or repayment

 date or terms (341 Meeting Recording @ 17 minutes 43 seconds); and (iv) are to be repaid with

 10% interest “whenever they are repaid” (Id). To the extent these funds were actually provided

 to the Debtor, the characterization of the amounts due to family members as debt as opposed to

 equity is highly suspect and requires independent review.

       31.     The Debtors statements, schedules and 1007 Affidavit do not identify the actual

 relationship with or basis of the scheduled $105,000 claim for Ari Gati. Mr. Perzow testified at

 the 341 Meeting that not only did he purchase the rarex.com domain name from Mr. Gati, but

 Mr. Gati provided services to the Debtor for about a year and the amount scheduled was unpaid

 compensation. (341 Meeting @15 minutes 30 seconds). However, there was no explanation as

 to Mr. Gati’s title or role or compensation structure or why he worked for a year without pay.

 The scheduled claims for Mr. Gati do not appear to be supported by any documentation, are

 highly suspect and require independent review.



                                                  8
19-22721-rdd          Doc 46    Filed 09/30/19    Entered 09/30/19 19:40:01         Main Document
                                                 Pg 9 of 29


         32.        Mr. Perzow testified that the Debtor has not launched its business, has no

 operations, no revenue and no employees. (341 Meeting @ 11 minutes 59 seconds, 23 minutes

 40 seconds and 24 minutes 35 seconds and Mr. Perzow’s 1007 Affidavit (ECF Docket No. 3 at

 ¶3)).

         33.        As to the issue of confidentiality with respect to the PSA, Stacks does not agree

 that the PSA or any of the information therein is the type of information which could or should

 be considered confidential, proprietary or a trade secret or subject to any intellectual property

 protections such as patents or copyrights. Moreover, while Stacks acknowledges that the PSA

 contained a confidentiality provision, Mr. Perzow, by his actions waived any applicable

 contractual confidentiality.

               a. In its initial filings with this Court, Mr Perzow knew that the balance due to

                    Stacks was $1.4 million but caused the Debtor to schedule the balance due to

                    Stacks under the PSA as $1.3 million, defended the scheduled amount at the 341

                    Meeting, thereby putting the terms of the PSA, including the Purchase Price at

                    issue.

               b.   In its initial filings with this Court, the Debtor intentionally misrepresented that

                    the Initial Payment was a deposit and an asset of the Debtor, thereby putting the

                    PSA at issue.

               c. In its initial filings with this Court, the Debtor scheduled the Domain Name as

                    owned by the Debtor, contrary to the provisions of the PSA, thereby putting terms

                    of the PSA, including the issue of ownership, at issue.

               d. In its initial filings with the Court, the Court, the Debtor scheduled claims of $1

                    million against Stacks for alleged breaches of the PSA and testified at the 341



                                                     9
19-22721-rdd      Doc 46     Filed 09/30/19 Entered 09/30/19 19:40:01          Main Document
                                           Pg 10 of 29


                about such alleged claims, thereby putting the terms of the PSA, including the

                Debtor’s and Stacks rights and obligations under the PSA at issue (341 Meeting

                @ 25 minutes 54 seconds).

             e. During the 341 Meeting Mr. Perzow testified about, among other things (i) his

                understanding of the terms, legal effect and Debtor’s rights under the PSA

                including his assertion that the Debtor owned the Domain Name (341 Meeting @

                7 minutes 17 seconds and 20 minutes 50 seconds), (ii) that the Domain Name was

                registered with and in the possession of the Escrow Agent (341 Meeting @ 9

                Minutes 20 seconds), (iii) alleged claims asserted or to be asserted by the Debtor

                against Stacks under the PSA (341 Meeting @ 10 Minutes 3 seconds and 25

                minutes 54 seconds), (iv) the specific amount of the Purchase Price (341 Meeting

                @ 8 minutes 50 seconds), and (vi) his defense of the $1.3 million incorrect

                scheduled balance due to Stacks (341 Meeting @ 8 minutes 50 seconds and 19

                minutes 6 seconds).

             f. During the course of the 341 Meeting, Mr. Perzow consented to the U.S. Trustee

                receiving a copy of the PSA and a copy of the PSA and Escrow Agreement was

                provided to the U.S. Trustee without objection or any assertion of confidentiality

                (341 Meeting @ 31 minutes 50 seconds).

             g. At no time during the 341 Meeting did Mr. Perzow assert that any aspect of the

                PSA was confidential or request that the record of the proceedings be sealed or

                that the PSA be subject to a confidentiality order.

       34.      As evidenced by the latest operating report for August 2019 filed as ECF Docket

 No. 43, there is still no income, no cash and no business.



                                                 10
19-22721-rdd     Doc 46     Filed 09/30/19 Entered 09/30/19 19:40:01           Main Document
                                          Pg 11 of 29


       35.     Once the insiders and friend/lender (i.e. Mr. Gati) of Mr. Perzow are eliminated,

 the only creditors of the Debtor are Stacks at $1.4 Million, and 13 others with claims ranging

 from $5,750 to $10.00 and aggregating approximately $13,000.

       36.     As of the date of the filing of this objection, Stacks is the only party which has

 filed a notice of appearance and/or a proof of claim.

       37.     This case was filed to avoid a two party dispute.

       38.     The Plan filed by the Debtor is predicated upon the same premise as the plan in In

 re Heath Global, Inc., a forced modification of the terms of the PSA. As the Court held in

 Heath Global, the Debtor cannot modify the terms of the PSA in a plan absent the consent of

 Stacks. Simply, there is no confirmable plan and no business to reorganize.

       39.     As set forth in the Spencer Declaration, the unsupported allegations and

 conclusions regarding the Action are baseless and false.

       40.     As set forth in the Teitelbaum Declaration, the unsupported and scurrilous

 allegations regarding the August 9 hearing are false.

                                         Facts of Heath Global

       41.     In 2012, Mr. Perzow, the sole principal of Heath Global, Inc. (“Heath”), filed a

 Chapter 11 case in the Southern District of New York (the “Heath Chapter 11”). The Heath

 Chapter 11 was assigned to Judge Chapman. In re Heath Global, Inc., Case No. 12-10511.

       42.     The facts of the Heath Chapter 11 are addressed herein as they are identical to the

 facts of this case and is a “badge of fraud” evidencing Mr. Perzow’s fraudulent business model

 and intention to defraud Stacks into executing the PSA.

       43.     The facts of In re Heath are: (i) Heath entered into a purchase and sale agreement

 to purchase a domain name with an initial payment due and the balance to be paid over time; (ii)



                                                11
19-22721-rdd       Doc 46     Filed 09/30/19 Entered 09/30/19 19:40:01           Main Document
                                            Pg 12 of 29


    Heath and the seller also executed an escrow agreement pursuant to which the registration of the

    domain name was held until the purchase price was paid in full; (iii) Heath made only the first

    payment and then defaulted; and (iv) when the seller refused to renegotiate the terms of the

    purchase agreement and sought to enforce its contractual remedies, Mr. Perzow filed the Heath

    Chapter 11. In re Heath Global, Inc. 492 B.R. 650, 652-654 (S.D.N.Y. 2013), reargument

    denied, 2013 U.S. Dist. Lexis 180683 (S.D.N.Y. 2013).5

          44.    Seller commenced an adversary proceeding seeking a declaratory judgment that

    the purchase agreement had been terminated pre-petition. The parties each moved for summary

    judgment. The bankruptcy court granted seller’s motion, holding that the purchase agreement

    was an option contract which had been terminated pre-petition. Id. On appeal, the District Court

    reversed, holding that the seller had not completed the termination pre-petition, that the

    purchase agreement was not an option contract, and that the purchase agreement was a binding

    agreement to sell the domain name for the purchase price to be paid pursuant to the schedule set

    forth in the agreement. Id. at 660. The matter was remanded to the bankruptcy court for further

    proceedings, including a determination as to whether the purchase agreement was an executory

    contract and/or a secured loan transaction. Id. at 657-658; 2013 U.S. Dist. Lexis 180683 at *5-6

    (S.D.N.Y. 2013).

          45.    On remand, on June 4, 2014, Judge Chapman rejected Heath’s argument that

    Heath had granted the Seller a security interest in the domain name to secure the repayment of

    the purchase price as a loan. Judge Chapman found:

          . . . I am left with the question of what this agreement is and what the Debtor's
          rights are under the agreement.



5
 A copy of the District Court Decision and decision on reargument setting forth the facts of the
case is attached to the Teitelbaum Decl. as Exhibit C.

                                                  12
19-22721-rdd        Doc 46     Filed 09/30/19 Entered 09/30/19 19:40:01              Main Document
                                             Pg 13 of 29


          At the outset of the case, and it is significant, I think, to note that this occurred at
          the outset of the case, the Debtor took the position in its Schedules and other
          pleadings that this was a secured transaction.

          And I believe that the reason that position was taken was because with a secured
          transaction, a typical secured transaction, you have the ability to cure missed
          payments.

          You have a mortgage, you have monthly payments that were due, you missed
          them. You go into default.

          If you couldn't cure those through a Plan, there would be no point. And I think
          that was -- and I'm speculating somewhat, but I'm guessing that that,
          understandably, might have been one of the drivers behind characterizing the
          agreement as a secured transaction.

          The agreement is not a secure[d] transaction. In order for there to be a
          secure[d] transaction, among other things, there would have to be something
          that remotely resembles a security agreement, and there is not.

          And there would also have to be a pledge, if you will, of property and the
          liening up of property that's owned by the Debtor.

          The domain name does not fit the bill. The domain name is in escrow. The
          Debtor does not have title to the domain name. The Debtor cannot pledge
          something that it does not own as security, so it's not a secure[d] transaction.
A copy of the transcript of Judge Chapman’s decision is attached to the Teitelbaum Decl. as

Exhibit D. Tr. at pp 5-7 (emphasis added).

          46.     Counsel for Heath also attempted to argue that the purchase agreement was an

    executory contract. Judge Chapman rejected the argument based on judicial estoppel; but

    further stated that the agreement is “not an executory contract under the Countryman analysis”

    because the only obligations remaining were the payment of money and negative covenants

    which did not “elevate the contract to the level of being an executory contract.” Tr. at p.8, lines

    16-25. 6


6
 Stacks recognizes that Judge Chapman’s statement on this point may impact its MTD/Compel;
however, Judge Chapman did not squarely rule on whether the purchase agreement would be an
executory contract under the approach advocated in the MTD/Compel and adopted in several

                                                    13
19-22721-rdd     Doc 46    Filed 09/30/19 Entered 09/30/19 19:40:01            Main Document
                                         Pg 14 of 29


       47.     Importantly, Judge Chapman further analyzed the agreement stating “Even if the

 contract were to be characterized as an executory contract, I don’t believe that it is capable of

 being cured and assumed or assumed and cured.” Tr. at p. 9, lines 1-4. Judge Chapman provided

 a detailed analysis:

       In effect, the Debtor would have this contract be turned into an open-ended
       agreement in which it contracted to purchase the domain name pursuant to a set
       schedule, determined that it could not perform by making the payments that were
       due, and then, by affecting the filing in a way that precluded the Debtor from the -
       - I'm sorry, the counterparty from terminating, in essence gives the Debtor an
       open ended, if you will, agreement, in which at the end of the day it tenders the
       contemplated payments on some time schedule, and then gets the domain name.
       And that's not what Mr. Magner contracted for.

       And I believe that to construe 108 that way, and the provisions of the Code that
       deal with the assumption and assignment of executory contracts, would really
       create a very large loophole in the way this is supposed to operate, and give the
       Debtor, who is party to an executory contract, far more power than anything that's
       contemplated by the Bankruptcy Code.

       So, notwithstanding the infirmities in the drafting of the opinion, I believe
       that this is a unique situation in which you have an un-terminated agreement
       that is either not executory, or, if it is executory, it's not capable of being
       assumed and cured.

       What bolsters my view, as I struggled to figure out exactly what this was, I
       thought, well, is it a claim?
       Is this like a situation in which a widget manufacturer sells a debtor widgets, and
       then doesn't pay, and then the widget manufacturer, in the debtor's bankruptcy,
       there's an agreement, but they have a claim because the debtor has the widgets
       and the widget manufacturer doesn't have the money.

       The difference is that the Debtor here doesn't have the widget. The widget is
       in escrow, and the Debtor is not entitled -- was not entitled to have the widget
       until it received payments. The payments that were bargained for were
       payments on those specific dates, which have come and gone.




cases in this Circuit- - that an executory contract “is one on which performance remains due to
some extent on both sides." In re Penn Traffic Co., 524 F.3d 373, 378, 379 (2d Cir. 2008); In re
Lyondell Chem. Co., 2014 U.S. Dist. LEXIS 32899 at *11 (S.D. N.Y. 2014).


                                               14
19-22721-rdd     Doc 46     Filed 09/30/19 Entered 09/30/19 19:40:01             Main Document
                                          Pg 15 of 29


        Therefore, there is a failure of consideration and there's a contract that is
        incapable of being further performed in the absence of some kind of a waiver
        by Mr. Magner.
Tr. at pp. 10 - 11, lines 1-14 (emphasis added).

       48.     Finally, Judge Chapman rejected Heath’s attempt to cure the payment defaults

 and revise the contract pursuant to a chapter 11 plan.

       Now, I acknowledge that in the latest rounds of pleadings, and I believe we're one
       week away from the deadline set for the filing of the Plan, the notion is that the
       agreement would be assumed, cured, sold, et cetera.

       But, in order to do that, there has to be rights that reside in the Debtor, which the
       Debtor can address in the Plan.

        And for the -- I think I count five different levels of reason that I've just
        articulated to you, I don't believe that there are any such remaining rights
        that could be dealt with by a Plan.
Tr.at p. 11, lines 15-25 (emphasis added).

        I recognize that it's a harsh result, but this case has always been about a harsh
        result. It's always been in the absence of a settlement, one party or the other, and
        we've been at this for about two years.
Tr.at p. 12, lines 1-4.

       49.     Following that ruling, Heath negotiated a settlement with seller.

       50.     Judge Chapman’s analysis and conclusions on virtually identical facts are relevant

 in this case. Heath (i) could not, as a matter of law, cure the payment defaults or modify the

 terms of the purchase agreement in a plan; (ii) could not confirm a plan which proposed a

 modification of the purchase agreement unless the counterparty consented, and (iii) had no

 ownership interest in the domain until payment in full of the purchase price.

                                               The Action

       51.     Upon learning of Mr. Perzow’s history in Heath, Stacks concluded and believed

 that Mr. Perzow knowingly and intentionally misrepresented material facts to induce Stacks to

 enter into the PSA and that this was part of a pattern or practice of Mr. Perzow to defraud



                                                15
19-22721-rdd     Doc 46     Filed 09/30/19 Entered 09/30/19 19:40:01            Main Document
                                          Pg 16 of 29


 parties to sell assets to a shell which he controlled and which he knew could not and would not

 pay the purchase price.

         52.   Stacks determined after consultation with counsel that Mr. Perzow’s

 representations were outside the scope of his duties as an officer of the Debtor and there were

 separate claims against Mr. Perzow for fraud in the inducement in connection with the PSA.

         53.   Debtor’s argument that the Action is frivolous and was commenced in bad faith is

 without reference to applicable law and without any evidentiary support.

         54.   First, there is a basis for a separate action against Mr. Perzow. The principal of an

 entity may be determined to be acting outside the scope of his duties and held personally liable

 for fraudulent statements which induce a party to enter into a contract and the principal does not

 have an indemnity claim for such liability. See generally In re Dynegy Inc., 486 B.R. 585, 594

 (Bankr. S.D.N.Y. 2013); In re Trump Hotels Shareholder Derivative Litig., 2000 U.S. Dist.

 LEXIS 13550 at *54 (S.D.N.Y. 2000) (under Delaware law, corporation is prohibited from

 indemnifying officer or director breach of the duty of loyalty to the corporation or its

 stockholders, for acts or omissions not in good faith or involving intentional misconduct or for

 any transaction for which the director derived an improper personal benefit); Grika v McGraw,

 2016 N.Y. Misc. LEXIS 5026 (N.Y. Sup. Ct. 2016) (New York Business Corporation Law

 §402(b) prohibits company from providing indemnity for bad faith, intentional misconduct, a

 knowing violation of the law, or actions taken for personal financial profit). See also Spencer

 Decl.

         55.   In the Action, Stacks alleges that Mr. Perzow hid is true identity to delay Stacks

 learning of his prior actions in the Heath Chapter 11, misrepresented his professional

 background to add credibility to his personal ability to carry out the transaction, misrepresented



                                                16
19-22721-rdd         Doc 46    Filed 09/30/19 Entered 09/30/19 19:40:01           Main Document
                                             Pg 17 of 29


 that he had access to resources sufficient to permit Hampstead to pay the Purchase Price on the

 agreed upon schedule, and misrepresented that he would cause the Debtor to pay the Purchase

 Price.

          56.      Second, as set forth in the Spencer Decl., Stacks has not sued the Debtor and does

 not seek any recovery against any property of the estate. The Action is solely against Mr.

 Perzow for his separate tort. (Spencer Decl. ¶18).

          57.      The Debtor’s claims regarding the “John Doe” pleading is a red herring. As set

 forth in the Spencer Decl., Stacks followed standard California pleading practice and included

 “Does” in the caption. This is a practice employed in virtually all civil cases in California to

 address potential statute of limitations issues for unknown defendants which are subsequently

 identified and added to the action. As with “John Doe” practice in this Circuit, California

 pleading does not permit parties to use a “John Doe” defendant as a substitute for naming and

 joining known and identified parties. See, e.g., Ceara v. Deacon, 916 F.3d 208, 214 (2d Cir. 2019).

 (Spencer Decl ¶¶ 13-17).

          58.      The unsupported allegations and conclusions in the Debtor’s Motion and

 Supplemental Memo are readily refuted.

                a. As set forth in the Spencer Decl., this is an action only against Mr. Perzow for

                   compensatory damages in the amount of $1.4 million based upon Mr. Perzow’s

                   fraudulent inducement of Stacks to enter into the PSA. There is no breach of

                   contract claim and the reference to a $10 million claim is Stacks’ claim for

                   exemplary and punitive damages. (Spencer Decl. ¶¶ 28-29).

                b. The reference to Hampstead as a defendant in the body of the complaint is

                   admitted to be a typographical error; but more importantly not of any legal



                                                   17
19-22721-rdd      Doc 46      Filed 09/30/19 Entered 09/30/19 19:40:01          Main Document
                                            Pg 18 of 29


                significance as Hampstead is neither a named defendant nor the subject of any

                demand for relief. The Debtor is not a defendant and no claims are asserted

                against any property of the estate or for breach of contract with the Debtor.

                (Spencer Decl. ¶¶ 24-26, 28-29).

             c. The allegation that Stacks prosecuted the Action after the filing of the Motion is

                false. The Debtor’s intentional failure to attach Stacks’ application, which the

                Debtor references, is a fraud on the Court. As set forth in the Spencer Decl.,

                Stacks filed an application to extend the time to serve the summons and complaint

                to maintain the status quo. California, like New York’s CPLR 306-b and Fed. R.

                Civ. P 4(m) requires service of the summons within a specified time after the

                action is commenced to avoid dismissal. As Perzow had been evading service of

                the complaint, the sole purpose of the application was to extend the time to effect

                service until after this Motion was determined to avoid dismissal of the Action.

                (Spencer Decl. ¶23). No action was taken against the Debtor, the estate or even

                Mr. Perzow.

             d. As set forth in the Spencer Decl., the PSA was not appended to the Action

                because Stacks did not assert a breach of contract claim under the PSA. Under

                California law Stacks was not required to attach the contract in support of its

                fraud claim against Mr. Perzow. Stacks neither admits nor agrees that the PSA

                was confidential at the time the Action was commenced. (Spencer Decl. ¶¶30-31).

       59.      The Debtor also contends that the Action is barred by Sections 7(b) (ii) and 8 of

 the PSA. First, Section 7(b)(ii) is a representation that the “Buyer is prepared to pay the Initial

 Payment in immediately available funds by the date indicated herein”. Since there is no dispute



                                                18
19-22721-rdd       Doc 46   Filed 09/30/19 Entered 09/30/19 19:40:01            Main Document
                                          Pg 19 of 29


 that the Initial Payment was made and that the complaint in the Action credits the amount

 received against the damages claimed, Debtor’s reference to this section is irrelevant.

       60.     Second, Section 8 is a general merger and integration clause which provides, in

 pertinent part:

       This Agreement, including the attached Escrow Agreement . . .constitutes the sole
       and entire agreement of the parties with respect to the subject matter contained
       herein, and supersedes all prior and contemporaneous understandings,
       agreements, representations and warranties, both written and oral, with respect to
       such subject matter. The parties also waive any and all reliance and inducement
       claims of any kind. . . .

       61.     As set forth in the Spencer Decl., under California law, such a merger and

 integration clause does not preclude a claim against a principal of the entity for fraudulent

 inducement as alleged in the Action. This is also the case under New York law. See Wall v. CSX

 Transp., Inc., 471 F.3d 410,417 (2d Cir. 2006) (New York also permits the use of parol

 evidence to prove a claim of fraud in the inducement, even where the written contract contains

 an integration or merger clause. Deerfield, 68 N.Y.2d at 956, 502 N.E.2d at 1004, 510 N.Y.S.2d

 at 89; Hobart v. Schuler, 55 N.Y.2d 1023, 1024, 434 N.E.2d 715, 716, 449 N.Y.S.2d 479, 480

 (1982) (commenting that even "a merger clause is generally insufficient to bar parol evidence of

 a fraudulent misrepresentation")); Alpha Capital Anstalt v. Oxysure Sys., 252 F. Supp. 3d 332,

 341 (S.D.N.Y. 2017) (same). Spencer Decl. ¶¶ 19-21.

       62.     The Action is neither frivolous nor brought for an improper purpose. The Action

 was commenced to hold Mr. Perzow accountable for his independent fraudulent conduct.

                                               The Motion

       63.     The Debtor has the burden of proof to demonstrate unusual circumstances

 supporting an extension of the automatic stay to a non-debtor. Marcelino v. Mon Cher 57 Inc.,

 2019 U.S. Dist Lexis 100176 *6-8 (S.D.N.Y. 2019)


                                                19
19-22721-rdd     Doc 46     Filed 09/30/19 Entered 09/30/19 19:40:01              Main Document
                                          Pg 20 of 29


       64.     There is no affidavit of anyone with any personal knowledge of a single fact in

 support of the Motion. There is no evidence of a single allegation in the Debtor’s Memorandum

 of Law or Supplemental Memo.

       65.     There is no evidence of any actual damages to the Debtor.

       66.     Mr. Higgs submits an affidavit attaching pleadings, a memorandum of law and

 the Supplemental Memo. Mr. Higgs was not present in Court on August 9 nor was he a party to

 any conversations between attorneys Teitelbaum and Aisner. Mr. Higgs is not a fact witness.

       67.     There is no evidence as to how the Debtor intends to confirm a Chapter 11 plan

 other than by modifying the terms of the PSA.

       68.     There is no evidence that there is any business to reorganize.

       69.     There is no evidence that the Action has impacted the reorganization or how it has

 or will irreparably harm the estate. In both the Memorandum of Law and the Supplemental

 Memo, the Debtor’s counsel states:

       By failing to disclose the existence of the California Action, which was clearly filed
       in violation of the automatic stay, Creditor stay violation has likely caused Debtor to
       suffer significant damages. Since the filing of this Bankruptcy Case Debtor has been
       in discussions with a number of companies, including publicly traded companies,
       regarding a potential partnership with the Debtor. The Debtor has engaged in these
       negotiations and discussions, without any knowledge of the California Action,
       undoubtedly the California Action has severely interfered with the Debtor’s
       negotiations during this bankruptcy.

(Memo of Law at pp.8-9).(emphasis added)

       While the Debtor was unaware of the California Action until it was disclosed after the
       bankruptcy status conference on August 9th, the California Action is public record and
       therefore would have been discovered by any of the companies or potential investors that the
       Debtor has been in discussions with throughout this bankruptcy regarding possible
       investment, partnership or sale. Debtor believes that the California Action has already
       caused several parties the Debtor was in discussions with to cease discussions with the
       Debtor, resulting in substantial damages to the Debtor in the form of lost opportunity.

(Supplemental Memo at p.5). (Emphasis added)



                                                 20
19-22721-rdd     Doc 46     Filed 09/30/19 Entered 09/30/19 19:40:01             Main Document
                                          Pg 21 of 29


       70.     Such statements in a memorandum of law are evidence of nothing. Moreover,

 even assuming such rank speculation was contained in an affidavit by Mr. Perzow, they are not

 evidence of anything. Indeed, even assuming arguendo that Mr. Perzow has had conversations

 with anyone (a statement for which there is no evidence), and such persons were concerned

 about the Action, common sense dictates that at least one such person would have asked Mr.

 Perzow about the Action. So, either Mr. Perzow is misrepresenting the fact that he has had

 conversations to raise funds to support a Chapter 11 Plan, or he is misrepresenting the reasons

 such discussions have not materialized into a deal, or he is misrepresenting that he did not know

 about the Action prior to August 9.

       71.     Finally, the Action does not explain why Mr. Perzow has been unable to raise $1

 to pay the Purchase Price between April 2018 and May 10, 2019 (the date the Action was

 commenced). If Mr. Perzow is correct in his belief that publicly available information would

 affect his credibility, then this Court should also consider that the publicly available decision in

 In re Heath Global shined a less than favorable light on how Mr. Perzow does business.

                                                Argument

                          The Automatic Stay Does Not Apply To The Action

       72.     The Motion assumes that any action against the principal of a debtor is barred by

 the automatic stay. That is not the law. Rather, it is an exception to the law made only after an

 evidentiary finding by a court of unusual circumstances sufficient to justify an extension of the

 automatic stay to such non-party.

       73.     The starting point must be Bankruptcy Code §362(a) which operates as a stay

 against the debtor and property of the debtor and does not encompass actions against non-

 bankrupt parties. Teachers Ins. & Annuity Assn of Am. v. Butler, 803 F.2d 61, 65 (2d Cir. 1986);



                                                 21
19-22721-rdd       Doc 46     Filed 09/30/19 Entered 09/30/19 19:40:01            Main Document
                                            Pg 22 of 29


 N.J. Carpenters Health Fund v. Royal Bank of Scot. Grp., PLC, 564 B.R. 192, 195 (S.D.N.Y.

 2016); DeSouza v. Plusfunds Group, Inc., 2006 U.S. Dist. LEXIS 53392 at **5-6 (S.D.N.Y.

 2006).

          74.    In DeSouza, supra, the court held that “in unusual situations, however, "a court

 may extend the automatic stay to non-bankrupt co-defendants of the debtor." DeSouza, 2006

 U.S. Dist. LEXIS 53392 at **5-6. Extending the stay based upon unusual circumstances

 requires a fact sensitive inquiry which results in a determination by the bankruptcy court that

 the action against the non-debtor would “pose a serious threat to the debtor’s reorganization

 efforts” or “danger of imminent, irreparable harm to the estate or the debtor's ability to

 reorganize”. Id. at **7-8 (citing CAE Indus. Ltd., 116 B.R. 31, 34 (Bankr. S.D.N.Y. 1990) "In

 the absence of evidence which demonstrates any impact upon the debtor's reorganization effort,

 the stay cannot be extended to a solvent co-defendant" and In re United Health Care Org., 210

 B.R. 228, 233 (S.D.N.Y. 1997)).

          75.    Similarly, the court in Velasquez v. Metro Fuel Oil, Corp., 2012 U.S. Dist Lexis

 166486 at *4 (E.D.N.Y. 2012), citing Queenie, Ltd. v. Nygard Int'l, 321 F.3d 282, 287 (2d Cir.

 2003), and relying upon DeSouza, supra, declined to extend the stay to a non-debtor alleged

 joint tortfeasor holding:

          The Second Circuit has provided three examples of unusual circumstances: (1) a
          claim to establish an obligation of which the debtor is a guarantor; (2) a claim
          against a debtor's insurer; and (3) cases where "there is such identity" between the
          debtor and co-defendant that the debtor "may be said to be the real party
          defendant." Id. at 288 (citation omitted). However, "a 'stay clearly cannot be
          extended to the non-debtor' under the unusual-circumstances test 'where the
          debtor and non-debtor co-defendant 'are joint tortfeasors . . . ."

          76.    In Marcelino v. Mon Cher 57 Inc., 2019 U.S. Dist Lexis 100176 *6-8 (S.D.N.Y.

 2019) the District Court held:



                                                  22
19-22721-rdd     Doc 46    Filed 09/30/19 Entered 09/30/19 19:40:01           Main Document
                                         Pg 23 of 29


      Moreover, as the court in DeSouza noted, "[t]he plain language of § 362(a)(1)
      limits the extension of an automatic stay to a 'proceeding against the debtor,'
      and courts will generally not extend the automatic stay of proceedings
      pursuant to § 362(a)(1) to non-debtor co-defendants." DeSouza, 2006 U.S.
      Dist. LEXIS 53392, 2006 WL 2168478, at *2 (citations omitted). There are
      occasions, however, where "unusual circumstances" will warrant an extension of
      the automatic stay to non-bankrupt co-defendants of the debtor. . . . As articulated
      by the Second Circuit in Queenie, Ltd., the essence of this exception is "whether
      there are 'strong ties' between the non-debtor and the debtor such that a judgment
      against the non-debtor 'will have an immediate adverse economic consequence for
      the debtor's estate or the liability of the non-debtor will be imputed to the debtor
      by operation of law.'" Id. (quoting Queenie Ltd., 321 F.3d at 287). In addition, the
      stay is extended if failure to do so would pose "a serious threat to the debtors'
      reorganization efforts." DeSouza, 2006 U.S. Dist. LEXIS 53392, 2006 WL
      2168478, at *2 (citation omitted). But courts are also obligated to consider
      whether an extension of the stay to the non-bankrupt defendants "would work a
      hardship on plaintiffs, by giving an unwarranted immunity from suit to solvent
      codefendants. . . .
      The non-bankrupt defendants "bear the burden to demonstrate that an
      extension of the stay is warranted based upon the unusual circumstances
      impacting [the bankrupt defendants'] reorganization effort." DeSouza, 2006
      U.S. Dist. LEXIS 53392, 2006 WL 2168478, at *2
(emphasis added).

       77.     In addition as the Court in Velasquez v. Metro Fuel Oil, Corp., 2012 U.S. Dist

 Lexis 166486 at *4 determined, unusual circumstances cannot be based upon the acts of a joint

 tortfeasor with the debtor. Mr. Perzow cannot hide from his own tort.

       78.     In this case, the Debtor has not offered a scintilla of evidence as to how the

 Action poses a serious threat to the Debtor’s reorganization or how it or a judgment against Mr.

 Perzow has or will have an immediate and adverse impact on the Debtor or any asset of the

 Debtor.

       79.     According to the Plan, payment of creditors is contingent upon a sale of the

 Domain Name or a capital infusion based upon the value of the Domain Name. Mr. Perzow’s

 statement that he will use personal assets to fund a plan appears to refer to payment of

 administrative expenses and otherwise minimal payments to buy 12 to 18 months to sell the



                                               23
19-22721-rdd          Doc 46   Filed 09/30/19 Entered 09/30/19 19:40:01           Main Document
                                             Pg 24 of 29


 Domain Name or raise capital. Moreover, there is no evidence of the amount of the payments or

 feasibility, including proof of financial ability to make any payment.

        80.       There is no evidence as to Mr. Perzow’s solvency or the impact a judgment

 against him may have on his ability to fund these undisclosed amounts. The hollow statements

 in the Plan are made only to try to buy time for Mr. Perzow.

        81.       Mr. Perzow has not alleged or demonstrated any unique ability to obtain financing

 or a purchaser. To the contrary, Mr. Perzow, by filing the Chapter 11 admits that he has been

 incapable of obtaining financing or a locating a purchaser for the Domain Name since April

 2018. Mr. Perzow is quick to blame the economic environment and Stacks for his inability to

 close a deal (341 Meeting @ 24 minutes 34 seconds); however, his refusal to acknowledge any

 responsibility is telling.

        82.       It is submitted that Mr. Perzow is not necessary to this Chapter 11. Given that the

 debt in this case (even including insider claims) is a fraction of the alleged value of the Domain

 Name, if this bankruptcy case is to proceed, an auctioneer or trustee can more efficiently and

 objectively review the claims and sell the Domain Name in a fraction of the time and pay

 creditors in full.

        83.       Finally, the cases cited in the Motion are readily distinguishable and do not

 support the Motion.

                 In In re Congregation Birchos Yosef, 535 B.R. 629, 633 (Bankr. S.D.N.Y. 2015),

                  this Court found that the commencement of religious proceedings against the

                  principals of the debtor was for the sole purpose of intimidating the principals of

                  the debtor (and their families) and to interfere with the bankruptcy case. The court

                  found an identity of interest between the claims asserted in the religious



                                                   24
19-22721-rdd     Doc 46      Filed 09/30/19 Entered 09/30/19 19:40:01          Main Document
                                           Pg 25 of 29


               proceeding which, among other things, sought to restrain the principals of the

               debtor from exercising their duties as fiduciaries to the estate and the bankruptcy

               proceeding.

              The court in Gucci, Am., Inc. v. Duty Free Apparel, Ltd., 328 F. Supp. 2d. 439,

               441 (S.D.N.Y. 2004) refused to extend the stay to a non-debtor, and distinguished

               both In re North Star Contracting Corp., 125 B.R. 368 (S.D.N.Y. 1991) and In re

               Lomas Fin. Corp., 117 B.R. 64 (S.D. N.Y. 1990) which are relied upon by the

               Debtor on the ground that such cases found unusual circumstances based upon an

               identity of interest arising from the estate’s obligation to indemnify the non-

               debtor parties. No such indemnity is alleged or evidenced in this case.

              Finally, the Debtor relies upon this Court’s bench ruling in In re Delphi Corp.

               Case No. 05-44481. A copy of the ruling is attached to the Teitelbaum Decl. as

               Exhibit E. In that case, this Court found that the automatic stay, which had been

               previously extended to apply to executives of Delphi, applied to another executive

               who was admittedly “being sued only for what Delphi allegedly did, as a

               representative.” (Ruling at p. 6). This Court determined that the automatic stay

               extended to the executive based upon an identity of interest between the debtor

               and non-debtor where the plaintiff admitted that he was being sued only in his

               representative capacity and would be indemnified by the debtor. (Ruling at p. 5).

               The Action is against Mr. Perzow in his individual capacity for his separate and

               independent fraudulent misrepresentations.


                      There Is No Basis For Actual Or Other Damages




                                                25
19-22721-rdd     Doc 46     Filed 09/30/19 Entered 09/30/19 19:40:01              Main Document
                                          Pg 26 of 29


       84.     In order to recover damages for a violation of the automatic stay, the Debtor has

 the burden of proving (i) a willful violation of the automatic stay; and (ii) damages. In re

 Manchanda, 2016 Bankr. LEXIS 2056 at *15 (Bankr. S.D.N.Y. 2016); In re Sturman, 2011

 U.S. Dist. LEXIS 109599, 2011 WL 4472412, at *3 (S.D.N.Y. 2011)(where no injury results

 from the violation of the automatic stay, an award of damages is clearly inappropriate).

       85.     A violation is willful if the debtor proves that the party took a deliberate act when

 the party knew the stay was in effect. Id.

       86.     As set forth above, as a matter of law, the automatic stay does not extend to

 claims against non-debtors, but can be extended by an order of the Court based upon the

 requisite factual findings of unusual circumstances.

       87.     Absent extraordinary circumstances such as in In re Congregation Birchos Yosef,

 it cannot be that, as a matter of law, acts taken against a non-debtor prior to the entry of an order

 extending the automatic stay can be deemed a willful violation of the automatic stay.

       88.     In In re Congregation Birchos Yosef the parties commenced a religious

 proceeding against principals of the debtor post-petition intending to affect the bankruptcy case

 and knowing the effect of such a proceeding on the principals of the debtor and for the express

 purpose of interfering with the bankruptcy process by threatening and intimidating the

 principals and their families within their community, and obtaining a religious injunction

 against the principals carrying out their fiduciary duties in the bankruptcy case. That is a far cry

 from commencing a civil fraud action against Mr. Perzow.

       89.     Cases cited by Debtor, such as In re Jean Francois, 532 B.R. 449 (Bankr.

 E.D.N.Y. 2015) and In re Sucre, 226 B.R. 340 (Bankr. S.D.N.Y. 1998) (Motion at pp 6-8) also

 do not support Debtor’s claims. Both cases involved post-petition actions against a debtor. In



                                                 26
19-22721-rdd       Doc 46    Filed 09/30/19 Entered 09/30/19 19:40:01             Main Document
                                           Pg 27 of 29


 In re Jean Francois, the lender evicted the debtor after the lender knew that the debtor had filed

 a bankruptcy case. In re Sucre involved post-petition wage garnishment of the debtor’s wages.

       90.       The Debtor has not offered any evidence to meets its burden of proof for an order

 extending the automatic stay to Mr. Perzow or that the stay has been violated.

       91.       The Debtor has not offered any evidence in support of its claim that Stacks acted

 in bad faith, with malice or with a principal purpose of harassing the Debtor in connection with

 the Action.

       92.       The Debtor has not offered any evidence in support of its allegation that Stacks

 has acted in a manner which presents a “pattern of bad faith actions in the bankruptcy”.

       93.       The Debtor has not offered any evidence in support of any actual damage.

 Conclusory statements and speculation about possible or likely damage is irrelevant and

 inadmissible.

       94.       Stacks denies that it violated the automatic stay or acted in bad faith, maliciously

 or with any improper purpose in connection with the Action, the PSA or the Bankruptcy and

 denies that the estate has a claim for any damages.

       95.       There is no basis for any award of damage.

                                                 Conclusion

       96.       The Motion is without a legal or factual basis. The Debtor has not met its burden

 of proof. The Motion is an attempt to distract the Court from the fact that there is no

 reorganization in prospect and from Mr. Perzow’s unethical business conduct which, among

 other things evidences his lack of fitness as the principal of a debtor in possession. The

 evidence is that Mr. Perzow, in at least two separate transactions: (i) entered into a contract for

 the purchase of a domain name with no intention of paying the agreed upon price; (ii) obtained



                                                  27
19-22721-rdd     Doc 46      Filed 09/30/19 Entered 09/30/19 19:40:01           Main Document
                                           Pg 28 of 29


 the use of a domain name without paying for it; (iii) breached the contract by failing to make the

 scheduled payments; and (iv) filed a chapter 11 case for leverage and delay when the seller

 refuses to renegotiate the terms of the contract.

       97.     The claims asserted in the Action are against only Mr. Perzow based upon Mr.

 Perzow’s alleged fraudulent misrepresentations to Stacks to induce Stacks to enter into a

 contract which Mr. Perzow had no intention of directing the Debtor to perform and knew the

 Debtor could not perform.

       98.     The Action against Mr. Perzow for his fraudulent conduct does not implicate the

 automatic stay and there is no basis to extend the automatic stay to a non-debtor or the Action.


       WHEREFORE, Stacks respectfully requests that the Motion be denied.

       Dated: September 30, 2019

                                                       Teitelbaum Law Group LLC


                                                      By: __/s Jay Teitelbaum___________
                                                      Attorneys for Stack’s Bowers Numismatics,
                                                      LLC d/b/a Stacks Bowers Galleries
                                                       1 Barker Avenue
                                                       White Plains, New York 10610
                                                       Tel. 914.437.7670
                                                       E. Mail jteitelbaum@tblawllp.com




                                                 28
19-22721-rdd              Doc 46           Filed 09/30/19 Entered 09/30/19 19:40:01                                        Main Document
                                                         Pg 29 of 29


Table of Cases
Alpha Capital Anstalt v. Oxysure Sys., 252 F. Supp. 3d 332, 341 (S.D.N.Y. 2017) .................... 21
Bankruptcy Code §362(a) ............................................................................................................. 23
Ceara v. Deacon, 916 F.3d 208, 214 (2d Cir. 2019) .................................................................... 18
Deerfield, 68 N.Y.2d at 956, 502 N.E.2d at 1004, 510 N.Y.S.2d at 89........................................ 20
DeSouza v. Plusfunds Group, Inc., 2006 U.S. Dist. LEXIS 53392 at **5-6 (S.D.N.Y. 2006) . 3, 4,
   23
DeSouza, supra ....................................................................................................................... 23, 24
Grika v McGraw, 2016 N.Y. Misc. LEXIS 5026 (N.Y. Sup. Ct. 2016)....................................... 17
Gucci, Am., Inc. v. Duty Free Apparel, Ltd., 328 F. Supp. 2d. 439, 441 (S.D.N.Y. 2004) .......... 27
Hobart v. Schuler, 55 N.Y.2d 1023, 1024, 434 N.E.2d 715, 716, 449 N.Y.S.2d 479, 480 (1982)
   ................................................................................................................................................... 20
In re Congregation Birchos Yosef................................................................................................. 29
In re Congregation Birchos Yosef, 535 B.R. 629, 633 (Bankr. S.D.N.Y. 2015) .......................... 26
In re Delphi Corp. Case No. 05-44481 ......................................................................................... 27
In re Dynegy Inc., 486 B.R. 585, 594 (Bankr. S.D.N.Y. 2013) .................................................... 17
In re Heath Global, Inc. 492 B.R. 650, 652-654 (S.D.N.Y. 2013), reargument denied, 2013 U.S.
   Dist. Lexis 180683 (S.D.N.Y. 2013) ........................................................................................ 12
In re Heath Global, Inc., Case No. 12-10511 ..................................................................... 2, 11, 12
In re Jean Francois, 532 B.R. 449 (Bankr. E.D.N.Y. 2015) ........................................................ 29
In re Lomas Fin. Corp., 117 B.R. 64 (S.D. N.Y. 1990)................................................................ 27
In re Lyondell Chem. Co., 2014 U.S. Dist. LEXIS 32899 at *11 (S.D. N.Y. 2014) .................... 14
In re Manchanda, 2016 Bankr. LEXIS 2056 at *15 (Bankr. S.D.N.Y. 2016) ............................. 28
In re North Star Contracting Corp., 125 B.R. 368 (S.D.N.Y. 1991) ........................................... 27
In re Penn Traffic Co., 524 F.3d 373, 378, 379 (2d Cir. 2008) .................................................... 14
In re Sturman, 2011 U.S. Dist. LEXIS 109599, 2011 WL 4472412, at *3 (S.D.N.Y. 2011)....... 28
In re Sucre, 226 B.R. 340 (Bankr. S.D.N.Y. 1998) ...................................................................... 29
In re Trump Hotels Shareholder Derivative Litig., 2000 U.S. Dist. LEXIS 13550 at *54
   (S.D.N.Y. 2000) ........................................................................................................................ 17
Marcelino v. Mon Cher 57 Inc., 2019 U.S. Dist Lexis 100176 *6-8 (S.D.N.Y. 2019) .. 3, 4, 21, 24
N.J. Carpenters Health Fund v. Royal Bank of Scot. Grp., PLC, 564 B.R. 192, 195 (S.D.N.Y.
   2016) ..................................................................................................................................... 3, 23
Queenie, Ltd. v. Nygard Int'l, 321 F.3d 282, 287 (2d Cir. 2003) ............................................. 3, 24
Teachers Ins. & Annuity Assn of Am. v. Butler, 803 F.2d 61, 65 (2d Cir. 1986)...................... 3, 23
Velasquez v. Metro Fuel Oil, Corp., 2012 U.S. Dist Lexis 166486 at *4..................................... 25
Velasquez v. Metro Fuel Oil, Corp., 2012 U.S. Dist Lexis 166486 at *4 (E.D.N.Y. 2012) ......... 24
Wall v. CSX Transp., Inc., 471 F.3d 410,417 (2d Cir. 2006)........................................................ 20




                                                                          29
